Citation Nr: 0634689	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-23 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to service connection for hypertension, 
claimed as secondary to end-stage renal disease and as due to 
exposure to Agent Orange.  

2.  Entitlement to service connection for end stage renal 
disease (ESRD), to include as due to exposure to Agent 
Orange.  



REPRESENTATION

Appellant represented by:	Veterans of Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970 and from December 1970 to January 1977, 
including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, wherein the RO denied the veteran's 
claims of entitlement to service connection for ESRD and 
hypertension.  The veteran has perfected a timely appeal of 
the January 2003 rating action to the Board. 

In July 2005, the Board remanded the veteran's claims to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

2.  Service connection has not been established for ESRD.

3.  Competent clinical evidence of record does not establish 
that hypertension was manifested to a compensable degree 
within a year of service discharge, or that it is 
etiologically related to service, to include the veteran's 
exposure to Agent Orange.  

4.  The veteran's ESRD was not present in service or until 
years thereafter, and it is not etiologically related to his 
exposure to Agent Orange during service or otherwise 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
hypertension, claimed as secondary to ESRD and as due to 
exposure to Agent Orange have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1132, 1137, 
5103, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309. 3.310(a) (2005).

2.  The criteria for establishing service connection for 
ESRD, claimed as due to exposure to Agent Orange, have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must inform 
the claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In a July 2005 letter, VA informed the appellant of the 
criteria that he needed to demonstrate in order to prevail on 
his service connection claims.  He was asked to submit or 
identify evidence relevant to his claims, including a 
statement from a doctor (private or     VA) reflecting that 
he had hypertension and ESRD that was caused by an event(s) 
that began during service, to include his exposure to Agent 
Orange.  The appellant was informed that VA would make 
reasonable efforts to assist him in getting evidence, 
including service medical records, VA out-patient treatment 
records and examination reports, or relevant records held by 
any government agencies.  He was also informed that it was 
his responsibility to submit all records not in the 
possession of a Federal agency, which included any records in 
his possession.  Thus, the discussion contain in the July 
2005 letter furnished the appellant notice of the types of 
evidence he still needed to send to VA, the types of evidence 
that VA would assist in obtaining, and in effect requested 
that the appellant provide VA with or identify any additional 
sources of evidence that he possessed or knew of that could 
help to substantiate his claims of entitlement to service 
connection for hypertension and ESRD.

Although the July 2005 notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
veteran's claims in January 2003 "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pellegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate notice provided to the appellant on 
these latter two elements, the Board finds no prejudice to 
the appellant in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
With regards to the veteran's claim for service connection 
for hypertension and ESRD, as the Board concludes below that 
the preponderance is against the aforementioned claims, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are, therefore, rendered moot. 
Regarding VA's duty to assist the appellant's with his claims 
of entitlement to service connection for a hypertension and 
ESRD, post-service VA and private treatment and examination 
reports of the veteran are contained in the claims file.  
Furthermore, in July 2005, the Board remanded the veteran's 
claims to the RO for further development to include, but not 
limited to, scheduling him for a VA examination to determine 
whether his hypertension and ESRD were related to his 
military service, more specifically his presumed in-service 
exposure to Agent Orange.  This examination was performed by 
VA in March 2006.  

The appellant has not reported that any other pertinent 
evidence might be available to support his claims.  See Epps 
v. Brown, 9 Vet. App. 341, 344 (1996).  Therefore, the Board 
finds that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).

Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the disabilities on 
appeal.

II.  Laws and Regulations 

General Service Connection Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Even if there is no record of hypertension or nephritis 
during service, their incurrence in service will be presumed 
if they were manifested to a compensable degree within one 
year after service, if the claimant had 90 days of continuous 
active service and served in a period of war.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Notwithstanding the lack of a diagnosis of a claimed 
disorder during active duty, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2005).

Service connection may also be established when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  Service 
connection under § 3.310(a) is also warranted for additional 
disability due to aggravation of a non service-connected 
disability by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Agent Orange Laws and Regulatons

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600, at 42606-07 (June 24, 2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039
(Fed. Cir. 1994). In other words, presumption is not the sole 
method for showing causation in establishing a claim for 
service connection as due to herbicide exposure.

III.  Factual Background

In his statements and testimony, the veteran maintains that 
service connection is warranted for ESRD because this 
condition had its onset during service.  The veteran 
maintains that during service, he experienced right-sided 
back pain, which he maintains was an early manifestation of 
his kidney disease.  The veteran also contends that his 
hypertension and ESRD are the result of exposure to herbicide 
agents during his active duty in the Republic of Vietnam.  
With respect to his hypertension, he maintains that it 
developed as a consequence of his ESRD.

The veteran's DD 214 reflects that the veteran served in the 
Republic of Vietnam from July 27, 1971 to April 21, 1972.  He 
was awarded the Vietnam Service Medal with one Overseas bars.  

Service medical records are devoid of any subjective 
complaints or clinical findings of a back disability, 
elevated blood pressure readings and/or kidney disability.  
On a General Health Questionnaire, dated in January 1976, the 
veteran denied having any abnormal blood pressure.  On a 
January 1977 separation examination report from the veteran's 
second period of service, all of his systems were reported to 
have been "normal." The veteran's blood pressure was 
recorded as 121/80.  On a Report of Medical History, dated in 
January 1977, the veteran denied having any kidney stone or 
blood in his urine, high blood pressure and recurrent back 
pain.  

Post-service private and VA medical evidence, dating from 
June 1989 to March 2006, reflects that the first clinical 
evidence of elevated blood pressure reading was in 1989 (see, 
private treatment reports containing elevated blood pressure 
readings of 120/95, 130/100, 140/95 in June and November 
1989, respectively.)  A private hospitalization report, dated 
from August to September 1999, reflects that the veteran had 
a ten-year history of moderate-to-severe hypertension.  At 
discharge, diagnoses of ESRD and hypertension were recorded.  

In addition to the foregoing medical reports, there are two 
medical opinions of record addressing whether the veteran's 
ESRD and hypertension are related to service.  First, in a 
January 2003 opinion, a VA examiner observed that the veteran 
had been diagnosed as having ESRD that was secondary to his 
hypertension.  With respect to whether either condition was 
related to service, the physician's assessment, in its 
entirety, states, "Kidney failure is not an Agent Orange 
presumptive.  His ESRD is due to his hypertension and not to 
Agent Orange."

Second, in an April 2004 statement drafted by a private 
physician, Dr. John D. O'Brien.  Dr. O'Brien stated,

This is a statement attesting to the FACT that an 
infected kidney can cause high blood pressure which can 
cause kidney failure. (Emphasis in original). Since it 
has been determined that Agent Orange has caused 
prostate cancer and Type 2 diabetes from which the 
pancreas and prostate were infected by Agent Orange to 
cause them to fail, or cause cancer[,] my conclusion is 
that so could infect the kidney as it did the pancreas 
and prostate, which would indeed cause kidney failure.

Pursuant to the Board's July 2005 remand directives, the 
veteran was examined by VA in March 2006 for the purpose of 
obtaining a nexus opinion as to the etiology of his ESRD and 
hypertension.  After a review of the entire claims file, to 
specifically include the opinions of the VA examiner and Dr. 
O'Brien in January 2003 and April 2004, respectively, along 
with a physical evaluation of the veteran, the March 2006 VA 
examiner entered diagnoses of essential hypertension and ESRD 
requiring hemodialysis, secondary to longstanding 
hypertension.  

It was the opinion of the VA examiner in March 2006 that the 
back pain experienced by the veteran during service was un-
related to his subsequent development of ESRD; there was no 
evidence to suggest that the back pain was related to a 
kidney infection. (Parenthetically, and as noted previously 
herein, service medical records are devoid of any clinical 
findings of any back pathology, to include subjective 
complaints of back pain.)  In addition, the VA examiner 
determined that neither hypertension or ESRD was related to 
Agent Orange exposure.  The VA examiner based his conclusions 
on the veteran's long-standing history of hypertension, which 
he noted was probably not well-controlled, and a dearth of 
evidence to suggest other causes.  The VA examiner opined 
that there was no clear relationship between Agent Orange 
exposure and the veteran's development of hypertension or 
ESRD.  Finally, the VA examiner made two other observations:  
(1) that the veteran did not provide a history of exposure to 
Agent Orange during his service in the Republic of Vietnam, 
and (2) service medical records were negative for 
documentation of hypertension. 

IV.  Analysis

At the outset, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
hypertension and ESRD, to include as due to exposure to 
herbicide agents during his active duty in the Republic of 
Vietnam.  As a result of the veteran's service in Vietnam, he 
is presumed to have been exposed to an herbicide agent during 
such service unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service. 
38 C.F.R. 3.307(a)(6)(iii).  The record does not disclose any 
evidence to rebut the presumption of exposure.  As noted 
previously, only certain enumerated disabilities are presumed 
to be the product of Agent Orange exposure.  Neither 
hypertension or renal failure are among them.  Accordingly, 
the Board concludes that he is not entitled to presumptive 
service connection for hypertension or renal failure, based 
on exposure to Agent Orange in accordance with 38 C.F.R. 
§§ 3.307, 3.309 (2005). 

Notwithstanding the foregoing, the fact that the veteran is 
not entitled to the foregoing regulatory presumption of 
service connection for the claimed disabilities does not 
preclude an evaluation as to whether the veteran is entitled 
to service connection on a direct basis or entitled to 
presumptive service connection for a chronic disease.  
Combee, supra.

Hypertension-Direct Service Connection Basis

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that the veteran's hypertension is 
etiologically related to service.  In reaching the foregoing 
conclusion, the Board observes that there was is no 
indication in the veteran's service records of elevated blood 
pressure readings.  When examined for service separation from 
his second period of military service in January 1977, the 
veteran's blood pressure was 121/80.  In addition, the first 
clinical evidence of any elevated blood pressure readings was 
in 1989, over a decade after his discharge from service (see, 
private treatment reports containing elevated blood pressure 
readings of 120/95, 130/100, 140/95 in June and November 
1989, respectively.)  Thus, hypertension was not manifested 
to a compensable degree within a year of service discharge in 
January 1977.  Finally, none of the veteran's post-service 
medical records positively link the his current hypertension 
with his active duty service.  Indeed, the only opinion of 
record is one that is that of the VA examiner in March 2006, 
wherein he opined that there was no etiological relationship 
between hypertension and exposure to Agent Orange.  
Therefore, service connection for hypertension on both direct 
and presumptive bases is not warranted.  
See, 38 C.F.R. §§ 3.303, 3.307. 3.309. 

With respect to the veteran's contention that his 
hypertension is secondary to his ESRD, the Board must point 
out that service connection is not in effect for ESRD.  
Therefore, as the underlying disorder is not service-
connected, the veteran's claim for service connection on this 
basis is without legal merit and must be denied due to a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); 38 C.F.R. § 3.310(a).

ESRD-Direct Service Connection Basis

After a review of the evidence of record, the Board finds 
that service connection for ESRD is also not warranted on a 
direct basis.  In support of the foregoing determination, the 
Board acknowledges the veteran's contention that his current 
renal failure had its onset when he experienced back pain 
during service in 1973.  While the Board does not doubt the 
sincerity of the veteran's assertion, it is unsupported by 
service medical records, which, as noted previously, are 
devoid of any clinical findings of a back disability, to 
include subjective complaints of back pain.  As the first 
post-service clinical evidence of ESRD was in 1999, service 
connection for nephritis, on a presumptive basis, is not 
warranted.  
38 C.F.R. §§ 3.307. 3.309. 

As noted previously, the veteran has maintained that his ESRD 
is the result of in-service herbicide exposure during his 
active service in the Republic of Vietnam.  In support of the 
foregoing contention, is an April 2004 opinion, submitted by 
J. D. O'Brien, M.D., wherein he concluded--after stating that 
it had been determined that Agent Orange had caused prostate 
cancer and Type 2 diabetes--that Agent Orange could infect 
the kidneys as it did the pancreas and prostate which would 
indeed cause kidney failure.  

Evidence against the veteran's contention that his ESRD was 
caused by exposure to Agent Orange are opinions of VA 
examiners in January 2003 and March 2006, both of whom 
concluded that kidney failure is not due to exposure to Agent 
Orange.  Overall, the Board finds the March 2006 VA 
examiner's opinion to be the most probative in addressing the 
etiological relationship between the veteran's ESRD and his 
presumed in-service Agent Orange exposure.  In doing so, the 
Board finds Dr. O'Brien's April 2004 opinion to be comprised 
and to be of little probative value because there is no 
indication that in formulating his opinion that he had 
reviewed the veteran's service medical records, and/or 
evaluated the appellant.  In addition, Dr. O'Brien's opinion 
did not specifically addresses the veteran's specific 
contention, i.e., that he had the onset of renal symptoms 
during service, nor did he provide a cogent rationale for his 
conclusion.  

In contrast, the March 2006 VA examiner's opinion--that there 
was no clear relationship between ESRD and Agent Orange 
exposure--was based on an entire review of the claims file, 
to specifically include Dr. O'Brien's April 2004 opinion, 
along with a physical evaluation of the appellant.  
Furthermore, the March 2006 VA examiner provided a clear 
rationale for his opinion that the veteran's ESRD was un-
related to Agent Orange exposure, i.e., it was based on the 
appellant's history of long-standing hypertension, which was 
probably not well-controlled, and the lack of evidence to 
suggest other causes.  

In view of the foregoing reasons, the Board finds the March 
2006 VA examiner's opinion to be the most probative in 
addressing the etiological relationship, if any, between ESRD 
and the veteran's presumed in-service herbicide exposure, and 
adopts the examiner's conclusion.  

V.  Conclusion

The Board acknowledges the statements submitted by the 
veteran with respect to the etiology of his hypertension and 
ESRD.  However, being a lay person, he is not competent to 
opine as to matters which require medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).
The benefit of the doubt doctrine is not for application with 
regard to the claims for service connection for hypertension 
and ESRD, to include as due to exposure to Agent Orange 
because the preponderance of the evidence is against the 
claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Consequently, service connection for hypertension and ESRD, 
to include as due to exposure to Agent Orange is not 
warranted.



ORDER

Service connection for hypertension, claimed as secondary to 
ESRD and due to exposure to Agent Orange is denied. 

Service connection for ESRD, to include as due to exposure to 
Agent Orange is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


